DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowability / Allowable Subject Matter
1. 	Claims 1-27 are allowed. The following is an examiner's statement of reasons for allowance:
 
2. 	Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a non-volatile storage module configured to:
store the first value of the default switching level and the second value of the default switching level, and 
if an update triggering condition occurs, update a not most recently updated one of the first value and the second value of the default switching level and maintain the most recently updated one of the first and the second values of the default switching level unchanged until a next update triggering condition occurs so that the first and the second values of the default switching level are updated alternately on consecutive triggering conditions.

3.	Claims 2-14 are allowed due to the fact that they further limit and depend on claim 1.

4. 	Regarding claim 15, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a non-volatile storage module configured to:
store the first value of the default switching level and the second value of the default switching level, and 
if an update triggering condition occurs, update a not most recently updated one of the first value and the second value of the default switching level and maintain the most recently updated one of the first and the second values of the default switching level unchanged until a next update triggering condition occurs so that the first and the second values of the default switching level are updated alternately on consecutive triggering conditions;
wherein the storage module of the magnetic field sensor is configured to store an indicator indicating a total number of updates of the first and the second values of the default switching level and to store associated with each of the first and the second values of the default switching level validity information indicating whether the associated first value or the associated second value of the default switching level is valid or not.

5. 	Regarding claim 16, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a nonvolatile storage module configured to store the first value of the default switching level and the second value of the default switching level, the method comprising: 
if an update triggering condition occurs, update a not most recently updated one of the first value and the second value of the default switching level and maintain the most recently updated one of the first and the second values of the default switching level unchanged until a next update triggering condition occurs, so that the first and the second values of the default switching level are updated alternately on consecutive triggering conditions.
 
6.	Claims 17-26 are allowed due to the fact they further limit and depend on claim 16A.

Regarding claim 27, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a nonvolatile storage module configured to store the first value of the default switching level and the second value of the default switching level, the method comprising: 
if an update triggering condition occurs, update a not most recently updated one of the first value and the second value of the default switching level and maintain the most recently updated one of the first and the second values of the default switching level unchanged until a next update triggering condition occurs, so that the first and the second values of the default switching level are updated alternately on consecutive triggering conditions.
 
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	WERTH (Pub. No.: US 2017/0307696) teaches a magnetic field sensor apparatus, comprising: a sensor signal generator configured to generate a sensor signal responsive to a magnetic field; a switching level provider configured to provide a switching level,  wherein the switching level provider is configured to provide, during a power up mode, the switching level based on a most recently updated valid one of a first value of a default switching level and a second value of a-the default switching level, and to calculate, during a running mode, the switching level based on the sensor signal; a comparator configured to compare the sensor signal to the switching level (Paragraphs [0007] and [0009]).
b)	Werth (Pub. No.: US 2015/0243461) teaches “a switching device, comprising an input for a sensor signal, the sensor signal having a sensor signal amplitude; and processing circuitry to determine a switching threshold based on the sensor signal amplitude and a weighting factor depending on said sensor signal amplitude and to generate a switching signal when a level of the sensor signal crosses the switching threshold” (Abstract).
c)	Fernandez (Pub. No.: US 2015/0061656) teaches “A circuit to detect a movement of an object provides a threshold selection module or a peak identifier module that uses one or more threshold signals identified prior to a present cycle of magnetic field signal in order to establish a threshold signal used for a present cycle of the magnetic field signal” (Abstract).
d)	Fernandez (Pub. No.: US 2014/0266176) teaches “A magnetic field sensor includes a comparator detector for which a measured threshold value is stored prior to power down and recalled upon power up for use by the comparator detector. A corresponding method is associated with the magnetic field sensor” (Abstract).
e)	Foletto (Pub. No.: US 2013/0177040) teaches “A magnetic field sensor includes a true power on state (TPOS) detector for which a measured threshold value is stored prior to power down and recalled upon power up. A corresponding method is associated with the magnetic field sensor” (Abstract).

9.	The prior art of record, alone or in combination, does not disclose or suggest the underlined limitations under the Reasons for Allowability title above.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims.



	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867